The petitioner previously instituted a derivative stockholder’s action in which he moved for discovery of the corporate books and was granted such examination, which was limited in, scope *955because of his alleged position as a competitor in business of the company. Under the circumstances, an order in the nature of mandamus for a further inspection of the books by petitioner as a stockholder was improperly granted. Order unanimously reversed, with twenty dollars costs and disbursements, and motion denied. Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Cohn and Callahan, JJ.